DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 3/17/2022 and 3/16/2022.
It is noted that Claim 1 includes new features that were not originally present in the claim, such as the “, comprising:” feature on line 28.  All new claim features must be indicted by underline, and any features removed must be indicated by, for example, strike-through.  It is requested that applicant ensure any future amendments are indicated as such.
No prior art is being applied because the prior art does not disclose or make obvious:
    PNG
    media_image1.png
    638
    720
    media_image1.png
    Greyscale
as best understood, in the combination, and as currently claimed.
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 6-7 directed towards the previous 112(a) rejections, the Examiner respectfully disagrees.  
First, with regard to the constrain solving, the Examiner respectfully notes that the features that applicant has added are not found in the original disclosure.  While applicant notes specific features in the arguments, the features applicant has added with regard to the constraint solving feature are different and are found in the last four paragraphs of Claim 1.  Applicant does not originally disclose the manner in which applicant performs the constraint solving, and thus applicant does not originally disclose these features.  Adding these features after the applicant has been filed is adding new matter to the application. 
Second, applicant argues that deconvolution is known in mathematics, but the Examiner respectfully notes that whether or not deconvolution is known was not the basis for the previous 
Lastly, the Examiner respectfully notes that applicant is arguing features requiring the knowledge of a person of ordinary skill in the art, but applicant is doing so without any evidence. As explained in MPEP 2145(I)), “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
Applicant has presented attorney argument as applicant is relying upon the knowledge of one of ordinary skill in the art without evidence.  Furthermore, the Examiner respectfully notes that whether deconvolution is known does not establish that it is well known, or that applicant is relying upon a feature that is well known in the art.  Applicant neither reasonably explains how .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “arranging a second array receiver coil to a target stratum of one or more receiver wells” on lines 4-5 introduces new matter.  When applicant recites a second array receiver coil, applicant is reasonably referring to a receiver coil array such as what is shown in Figure 2, and where applicant explains that such a figure shows a receiver coil array.  Such an array is not originally disclosed to be located in more than one receiver well, and in fact paragraph [0051] of the published application explains that “the second array receiver coils in the 
The phrase “step a: moving the transmitter coil and the first array receiver coil for a first preset distance L step b: acquiring the first eddy current signal of the first array receiver coil and the second eddy current signal of the second array receiver coil during moving for the first preset distance L step c: moving the second array receiver coil for a second preset distance R at the same direction where the first array receiver coil is moved for the first preset distance L, and then fixing the second array receiver coil; step d: moving the transmitter coil for a distance M at an opposite direction where the first array receiver coil is moved for the first preset distance L, wherein 0<=M<L; and step e: repeating step a to step d till the transmitter well or the one or more receiver wells are completely measured” on lines 15-24 introduces new matter.
1) Applicant’s recitation in step c of moving the second array receiver coil for a second preset distance R at the same direction where the first receive array coil is moved for the first preset distance L” introduces new matter.  As best understood, applicant is relying upon the features found on lines 2-15 of page 8 for support. While this section does state that the second array receiver coil is moved a distance R, it does not state which direction.  It is not inherent or implicit that the direction that the second array is moved is in the same direction as the first 
2) Applicant is reciting in step d moving the transmitter coil for a distance M at an opposite direction where the first array receiver coil is moved for the first preset distance L, wherein 0<=M<L.  However, the original disclosure does not state that the distance M could be zero, or that M is less than L.  Further, it is not reasonable to state that the coil could be moved a zero distance.  Applicant is expressly requiring that the transmitter coil be moved, and as such is requiring movement.  Any movement would be greater than 0, and thus reciting that the movement M could be zero is further new matter.
3) Applicant now recites step e: repeating step a to step d till the transmitter well or the one or more receiver wells are completely measured, but this phrase introduces new matter.  Lines 9-10 of page 8 does explain that the measurement process is repeatedly conducted till the measurement of the whole well segments is completed.  However, applicant does not reasonably and clearly define what applicant means by a “whole well segments” in the disclosure.  A whole well segments is reasonably all of the segments of one of the wells, for example the segments found in the well that the transmitter coil is placed into.  The original disclosure does not sate that the process for steps a-d is performed until the transmitter well or one or more receiver wells are completely measured.  At most, the above phrase reasonably includes repeating the process until one well, and thus all of its segments, have been completely measured.  The above phrase therefore introduces new matter because the original disclosure does not reasonably include the above claim phrase.  
The phrase “obtaining formation conductivity distribution according to the first eddy current signal and the second eddy current signal” on lines 27-28 acks proper written description.  
The phrase “obtaining a formulation conductivity curve by using deconvolution according to the first eddy current signal” on lines 29-30 lacks proper written description.  At issue here is that applicant does not reasonably provide sufficient details as to how the above deconvolution is implemented.  While deconvolution in general may be a known concept, applicant does not reasonably explain how applicant implements the deconvolution to obtain a formation conductivity curve as applicant does not establish what variables or processes are used in a deconvolution process to reasonably obtain the formation conductivity curve.  As such, this phrase lacks proper written description.

The phrase “combining response values of multiple times to form a formation conductivity original logging curve of the transmitter well to obtain the formulation conductivity curve by using the deconvolution” on lines 34-36 lacks proper written description.  Applicant does not reasonably explain what the response values are or how applicant obtain these values.  Applicant does not disclose the difference between these response values and the waveforms disclosed in, for example, paragraph [0056] of the published application.  Applicant does not explain how a formation conductivity original logging curve is obtained.  Applicant states “a difference of conductivity responses measured at two adjacent points” in the above paragraph, but this does not reasonably explain how applicant obtains the entirety of the original logging curve and how such a curve differs from the formation logging curve obtained by deconvolution.  
The phrase “conducting constraint solving on the spatial formation conductivity distribution by taking the formation conductivity from the transmitter well as a known boundary condition to obtain the formation conductivity distribution, comprising: subtracting a waveform measured at a later depth of the receiver well from a waveform measured at a former depth of the receiver to obtain a measured eddy-current-excited response waveform excited by the second eddy current signal; adjusting the conductivity - from the spatial formation conductivity 
1) Applicant relies upon constraint solving in order to obtain the above formation conductivity distribution (see for example the last three lines of original claim 7).  However, applicant does not reasonably explain how the constraint solving is implemented so as to allow the above formation conductivity distribution to be obtained.  The Examiner acknowledges the various formulas disclosed in the application, but these formulas do not, as best understood, define a constraint equation.  Furthermore, even considering that general constraint solving is known, applicant does not reasonably establish how applicant uses the constraint solving to obtain the above conductivity distribution in that applicant, for example, does not establish all the variables used or how the formation conductivity curve is used or the process by which applicant implements the constrain solving. As such, the above phrase lacks proper written description because, as best understood, it is the constraint equation that provides the formation conductivity distribution.
2)  At issue here, and as previously explained, applicant does not originally disclose how applicant implements any constrain solving.  In response to the previous rejection under 112(a) involving the constrain solving feature, applicant has added the above claim feature explaining what the constraint solving includes.  However, the original disclosure did not disclose the above claim feature as it did not disclose that the constrain solving included subtracting a waveform measured at a later depth from a waveform at a former depth as claimed, adjusting the 
As to Claims 2, 5, and 6,
These claims stand rejected for reciting and incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “at the same direction” on lines 1-2 of step c is indefinite.  It is unclear how a coil array can be moved “at” a direction in that it is unclear if applicant is reciting that the coil array is required to be moved in the same direction or in some other manner that is associated with this direction.
The phrase “at an opposite direction” on line 1 of step d is indefinite.  It is unclear how a coil array can be moved “at” a direction in that it is unclear if applicant is reciting that the coil array is required to be moved in the an opposite direction or in some other manner that is associated with this direction.
The phrase “subtracting a waveform measured at a later depth of the transmitter well from a waveform measured at a former depth of the transmitted well to obtain a response waveform excited by the first eddy current signal” on lines 31-33 is indefinite.   Applicant recites the above waveforms, but these waveforms are being recited completely distinctly from the previously recited acquired first and second eddy current signals.  To the extent that these waveforms come from the first and/or second array receiver coils, the Examiner respectfully notes that these waveforms are being distinctly recited from the receiver coils but where they are not distinct. These waveforms are also being distinctly reciting from the current signals that are obtained from the above coils, but where in this situation, they are not distinct.  As such, the difference and relationship between these waveforms and the previously recited acquired current signals and receiver coils is unclear.  It is further unclear where these waveforms come from as applicant does not reasonably explain how applicant obtains the waveforms.
The phrase “combining response values of multiple times to form a formation conductivity original logging curve of the transmitter well to obtain the formulation conductivity curve by using the deconvolution” on lines 34-36 is indefinite. Applicant recites combining 
The phrase “wherein VR is an eddy-current-excited signal” on line 41 is indefinite.  Applicant recites plural eddy-current excited signals in the claim, and it is unclear how the above signal from the above phrase relates to any of the previously recited eddy current signals, especially as applicant is distinctly reciting the above signal from the previously recited signals but where, as best understood, they are not distinct.  
The phrase “I(ω) is a frequency spectrum of an exciting current” on lines 41-42 is indefinite.  Applicant has already recited turning on and off the transmitter coil, and this is the only current that is generated by the system.  Applicant however is distinctly reciting the above current from the transmitter but where, they cannot be distinct.  As such, the difference and relationship between the above current and the transmitter is unclear.  
The phrase “conducting constraint solving on the spatial formation conductivity distribution by taking the formation conductivity from the transmitter well as a known boundary condition to obtain the formation conductivity distribution, comprising: subtracting a waveform measured at a later depth of the receiver well from a waveform measured at a former depth of the receiver to obtain a measured eddy-current-excited response waveform excited by the second eddy current signal; adjusting the conductivity - from the spatial formation conductivity distribution according to the formulation conductivity curve; obtaining theoretical eddy-current-
1) Applicant recites the above waveforms, but these waveforms are being recited completely distinctly from the previously recited acquired first and second eddy current signals.  To the extent that these waveforms come from the first and/or second array receiver coils, the Examiner respectfully notes that these waveforms are being distinctly recited from the receiver coils but where they are not distinct. These waveforms are also being distinctly reciting from the current signals that are obtained from the above coils, but where in this situation, they are not distinct.  As such, the difference and relationship between these waveforms and the previously recited acquired current signals and receiver coils is unclear.  It is further unclear where these waveforms come from as applicant does not reasonably explain how applicant obtains the waveforms.
2) It is unclear what a “formulation” conductivity curve is and how it relates to a formation curve.
As to Claims 2, 5, and 6,
These claims stand rejected for reciting and incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858